Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on July 14, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 23 is cancelled by this amendment.
Claim 1: A combustor for use in a gas turbine engine, the combustor comprising 
a combustor shell comprising metallic materials, the combustor shell formed to define an internal space, the combustor shell including an inner annular wall that extends circumferentially around an axis, an outer annular wall that extends circumferentially around the axis and the inner annular wall to provide the internal space radially between the inner annular wall and the outer annular wall, and a dome panel that extends circumferentially around the axis and radially between an axially-forward end of the inner annular wall and an axially-forward end of the outer annular wall, 
a plurality of heat shields comprising ceramic matrix composite materials, each heat shield being mounted to an axially aft surface of the dome panel and arranged to extend partway around the axis, and 
a combustor liner arranged to extend along inner surfaces of the combustor shell within the internal space and to cooperate with the heat shield to define a combustor chamber, the combustor liner comprising ceramic matrix composite materials and including a plurality of outer liner tiles each arranged to extend only partway around the axis and axially away from the heat shield along the outer annular wall and a plurality of inner liner tiles each arranged to extend only partway around the axis and axially away from the heat shield along the inner annular wall, 
wherein one of the inner liner tile and the outer liner tile is formed integrally with the heat shield such that an axially-forward end of the one of the inner liner tile and the outer liner tile is supported by the heat shield relative to the combustor shell within the internal space and to block flow of gases between the heat shield and the one of the inner liner tile and the outer liner tile without a seal therebetween, 
further comprising an inner support ring that extends circumferentially around the axis and includes a first ring body, [[an]] a first inner flange that extends axially from the first ring body along a radially inner surface of each of the inner liner tiles, and [[an]] a first outer flange that extends axially from the first ring -2-body along a radial outer surface of each of the inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body, [[an]] a second outer flange that extends axially away from the second ring body and along a radially outer surface of each of the outer liner tiles, and [[an]] a second inner flange that extends axially away from the second ring body along a radial inner surface of each of the outer liner tiles to block radial inward movement of the plurality of outer liner tiles, 
wherein the first inner flangefirst outer flange second outer flange second inner flange 
wherein a radially outermost surface of the first outer flange is a first radial distance from the axis and  is the first radial distance from the axis, and a radially innermost surface of the second inner flange is a second radial distance from the axis and  is the second radial distance from the axis.  
Claim 9: A combustor for use in a gas turbine engine, the combustor comprising 
a combustor shell comprising metallic materials, the combustor shell extends circumferentially around an axis and is formed to define an internal space, 
a plurality of heat shields comprising ceramic matrix composite materials, each heat shield being mounted to the combustor shell within the internal space, and 
a combustor liner arranged to extend along inner surfaces of the combustor shell within the internal space and to cooperate with the heat shield to define a combustor chamber, the combustor liner comprising ceramic matrix composite materials and including a plurality of outer liner tiles arranged to extend axially away from the heat shield and a plurality of inner liner tiles arranged to extend axially away from the plurality of heat shields and spaced radially inward from the plurality of outer liner tiles, 
wherein one of the plurality of inner liner tiles and the plurality of outer liner tiles are formed integrally with a corresponding one of the plurality of heat shields such that an axially-forward end of the one of the plurality of inner liner tiles and the plurality of outer liner tiles is supported by the corresponding one of the plurality of heat shields relative to the combustor shell within the internal space, 
further comprising a liner skin comprising metallic materials and extending axially from the plurality of heat shields to a terminal aft end of the combustor liner, the liner skin including an inner liner skin that includes an inner skin panel and an inner hanger and an outer liner skin that includes an outer skin panel and an outer hanger, the inner skin panel being located radially between the plurality of inner liner tiles and an inner wall of the combustor shell, the inner hanger extending radially outward away from the inner skin panel and axially forward along a radially outermost surface of the inner liner tiles to block radially outward movement of the inner liner tiles, the outer skin panel being located radially between the plurality of outer liner tiles and an outer wall of the combustor shell, and the outer hanger extends radially inward away from the outer skin panel and axially forward along a radially innermost surface of the outer liner tiles to block radially inward movement of the outer liner tiles.  
Claim 28: The combustor of claim 1, wherein a forward axial wall of the first inner flange forward axial wall of the second outer flange 
Claim 31: The combustor of claim 9, wherein a radially outermost surface of the inner hanger is a first radial distance from the axis and is the first radial distance from the axis, and a radially innermost surface of the outer hanger is a second radial distance from the axis and  is the second radial distance from the axis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741